FRANK, Acting Chief Judge.
Lenton Douglas has appealed from the sentence imposed upon him following violation of probation. In a written departure order, the trial court exceeded the guidelines recommended sentence on the ground that Douglas had committed four successive probation violations constituting an “escalating pattern” of criminal behavior. It is not evident either from the order or from the probation violations themselves that Douglas’s criminal activities escalated in any degree. Accordingly, we must remand for resentencing consistent with the appropriate guidelines sentence.
We also note a scrivener’s error; the judgment should be corrected to reflect that aggravated assault is a third degree felony and aggravated battery a second degree felony.
Remanded for resentencing.
THREADGILL and BLUE, JJ., concur.